               Case 1:18-cr-00878 Document 17 Filed in TXSD on 11/08/18 Page 1 of 2
                                                                                          United States District Court
UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OFSouthern
                                                                                TEXAS  District of Texas

                                                                                 ENTERED
                                                                                            November 08, 2018
                                                                                            David J. Bradley, Clerk
UNITED STATES OF AMERICA                             §           CRIMINAL NO. B-18-878

VS.                                                  §          Judge Fernando Rodriguez, Jr.

David Guzman Solis                                   §

                                        SCHEDULING ORDER

1. Deposition in Magistrate Judge Torteya’s Jury Room:                                      at

2. Deadlines             Motions:                                     November 14, 2018

                         Any motions filed must comply with the Local Rules for the
                         Southern District of Texas, in particular SDTX CrLR 12.2.

                         Responses:                                   November 19, 2018

                         If discovery is opposed, opposition must be filed immediately
                         and response(s) must comply with the Local Rules for the
                         Southern District of Texas, in particular SDTX CrLR 12.3.

*Request(s) and objection(s) must be based on substance, not form.
3. Motion Hearing before Magistrate Judge Ronald G. Morgan            November 20, 2018     at 9:00 a.m.

4. Docket call and Final Pretrial Conference:                         December 04, 2018     at 8:30 a.m.

      *Proposed voir dire questions and jury instructions due at Docket Call/Final Pretrial Conference.
             ***A courtesy copy must be made available to the Court if it exceeds 25 pages.

Parties must engage in timely plea negotiations. The FPTC date is NOT a date to secure a plea agreement
and review it with the defendant-client. The parties must be ready to enter a plea of guilty or proceed to
trial on announcement.

5.    Jury Selection:                                                 December 10, 2018     at 9:00 a.m..

6.  Estimated Trial Time:                                                                   day
    (5.5 hours /day)
7. Motions for continuance must be filed at least three (3) business days prior to the date of the court setting
   and will be granted only at the Court’s discretion. Motions for continuance made on the day the matter is
   set will not be granted absent a showing of good cause.
             Case 1:18-cr-00878 Document 17 Filed in TXSD on 11/08/18 Page 2 of 2




8. This Court’s criminal docket is extremely crowded, and for purposes of docket management, this Court
   must be informed as to possible pre-trial disposition of cases on its docket. Therefore, pursuant to Federal
   Rule of Criminal Procedure 11(e)(5) and the holding of the Fifth Circuit Court of Appeals in United States
   v. Ellis, 47 F.2d 863 (5th Cir. 1977), any plea bargain or plea agreement entered into by the parties in this
   cause must be made known to the Court on or before November 29, 2018. No plea bargain or plea
   agreement entered into after this date will be honored by the Court without good cause shown for the delay.


The defendant and his / her attorney must appear for the Court settings. Failure to appear may result in
additional charges being brought against the defendant.

Direct your questions about this schedule to Balvina Campos, Case Manager, United States District Clerk, 600
East Harrison Street, Brownsville, Texas 78520, telephone (956) 548-2756.

       Signed on November 08, 2018, at Brownsville, Texas.




                                                                   ____________________________
                                                                   Ignacio Torteya, III
                                                                   United States Magistrate Judge
